Maryland Property Management, LLC, et al. v. Helena Peters-Hawkins, et vir., No.
0278, September Term 2019. Opinion by Salmon, James P. (Senior Judge, Specially
Assigned)

Landlord and Tenant – the word “landlord,” as used in Md. Code (2015 Repl. Vol.), Real
Property Article § 8-216(a), means owner of the property leased or rented to another.

Appeal and Error – A trial judge has the discretion to grant a new trial on the ground that
the evidence was insufficient to support the verdict even though at trial movant failed to
raise that issue. But, in determining whether to grant a new trial on that basis, a trial judge
has almost boundless discretion not to grant a new trial based on insufficiency of the
evidence, even though the result may have been different if a more timely objection had
been raised.

Landlord and Tenant – Under Real Property Article § 8-216, a landlord may be held
liable by changing the lock on the rental property prior to eviction or by entering the rental
property prior to eviction and removing the tenant’s personal property.

Trial – A party is not precluded from raising for the first time the issue of irreconcilably
inconsistent verdicts in a post-trial motion.
Circuit Court for Baltimore City
Case No. 24-C-18-001445

                                                                                    REPORTED

                                                                       IN THE COURT OF SPECIAL APPEALS

                                                                                 OF MARYLAND

                                                                                      No. 0278

                                                                               September Term, 2019
                                                                     _____________________________________

                                                                     MARYLAND PROPERTY MANAGEMENT,
                                                                               LLC, ET AL.,
                                                                                    v.

                                                                        HELENA PETERS-HAWKINS, ET VIR.
                                                                     ______________________________________

                                                                          Reed,
                                                                          Shaw Geter,
                                                                          Salmon, James, P.
                                                                            (Senior Judge, Specially Assigned),

                                                                                       JJ.
                                                                     ______________________________________

                                                                               Opinion by Salmon, J.
                                                                     ______________________________________

                                                                          Filed: January 28, 2021




Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.

                    Suzanne Johnson
                    2021-01-28 13:17-05:00




Suzanne C. Johnson, Clerk
       This case has its origin in a Baltimore City Landlord/Tenant dispute. The tenants

and appellees in this appeal are Helena Peters-Hawkins (“Mrs. Hawkins”) and her husband,

Charles Hawkins (“Mr. Hawkins”). The appellants are Maryland Property Management,

LLC (“Maryland Property Management”), ANT Properties, LLC (“ANT”), and Ted

Thornton, the managing member of Maryland Property Management, and owner of ANT.

       On March 14, 2018, Mrs. Hawkins and her husband filed suit in the Circuit Court

for Baltimore City against the three appellants. The complaint contained eight counts, but

the circuit court granted summary judgment in favor of the appellants as to six of those

counts. One of the two surviving counts (Count I) alleged a violation by all three appellants

of Md. Code, (2015 Repl. Vol.), Real Property Article (“RP”), § 8-216(b), which reads, in

material part, as follows:

       In general. – (1) Except as provided in paragraph (2) of this subsection, a
       landlord may not take possession or threaten to take possession of a dwelling
       unit from a tenant or tenant holding over by locking the tenant out or any
       other action, including willful diminution of services to the tenant.

              (2) A landlord may take possession of a dwelling unit from a tenant
       or tenant holding over only:

               (i) In accordance with a warrant of restitution issued by a court and
       executed by a sheriff or constable; or

               (ii) If the tenant has abandoned or surrendered possession of the
       dwelling unit.

       Section 8-216(a)(2) defines the words “threaten to take possession” as “using words

or actions intended to convince a reasonable person that the landlord intends to take

imminent possession of the property in violation of this section.”
       Another surviving count in the complaint alleged a cause of action for common law

conversion against all three appellants.

       After extensive discovery was completed, the case was tried before a jury over a

three-day period in the Circuit Court for Baltimore City. The jury set forth its verdicts as

follows:

            COUNT I – Violation of Real Property Article Section § 8-216

       1. Do you find by a preponderance of the evidence that Theodore Thornton
          threatened to take possession of 4909 Morello Road, or took possession
          by locking the Plaintiffs out or by any other action, in violation of Real
          Property Article § 8-216?

                          Yes    X               No ______

       2. Do you find by a preponderance of the evidence that Maryland Property
          Management, LLC or ANT Properties, LLC, is liable for violating Real
          Property Article § 8-216 based on either Mr. Thornton’s actions or by any
          other actions?

                          As to Maryland Property Management, LLC:

                          Yes    X               No ______

                          As to ANT Properties, LLC:

                          Yes    X               No ______

       3. If you answered yes to any of the above, what damages do you find for:

                          Economic Damages $ 3,000.00

                          Non-Economic Damages:

                                           Charles Hawkins: $ 5,000.00
                                           Helena Peters-Hawkins $ 10,000.00




                                             2
                                COUNT II – Conversion

       4. Do you find that Plaintiffs have proven, by a preponderance of the
          evidence, that any of the Defendants converted any of Plaintiffs’
          property?

                         As to Maryland Property Management, LLC:

                         Yes    X                No ______

                         As to ANT Properties, LLC:

                          Yes   X                No ______

                          As to Theodore Thornton:

                          Yes   X                No ______

       5. If your answer is yes as to any of the Defendants mentioned in Question
          4 above, what do you find for damages?

                          Damages: $ 10,000.00
                          [Total]    $ 28,000.00

       All three appellants filed a motion for new trial and/or for judgment notwithstanding

the verdict.

       Both the motion for judgment notwithstanding the verdict and the motion for a new

trial were denied. Mr. Hawkins and his wife filed a “Petition for Statutory Attorneys’ Fees

and Costs” pursuant to RP § 8-216(c)(1)(ii). As the title of their petition suggested,

petitioners asked for attorneys’ fees and costs incurred in bringing Count I of the lawsuit,

i.e., the suit brought to enforce rights under RP § 8-216(b). After the appellants filed an

opposition, a hearing was held concerning the petition. The circuit court, on March 5,




                                             3
2019, filed a memorandum and order awarding appellees $66,880.00 in attorneys’ fees and

$1,713.39 in costs.

      The appellants then filed this timely appeal in which they raise five issues, which

we have reordered:

      I.     Whether the trial court erred in denying the Rule 2-519 motion of
             appellant ANT Properties, LLC, at the close of plaintiffs’ case in
             chief, when plaintiffs presented no evidence that ANT was the
             landlord, or that ANT had engaged in any supposed acts of
             conversion.

      II.    Whether the trial court erred in denying appellant ANT’s motion for
             a new trial and motion for judgment notwithstanding the verdict, with
             respect [to] the supposed identity of ANT as a landlord under RP § 8-
             216, there being no law or evidence to support a holding that ANT
             had been the landlord.

      III.   Whether the trial court erred in refusing to grant appellants’ motion
             for a new trial with respect to any liability under RP § 8-216, as there
             was no evidence from which a jury could have inferred the necessary
             elements of that cause of action, the Hawkins family having remained
             living at the house for two weeks after the cancellation of the eviction.

      IV.    Whether the trial court erred in denying the motion for a new trial with
             respect to illogical and inconsistent jury awards of economic
             damages.

      V.     Whether the trial court erred in assessing attorney fees against
             defendants where the award of fees was a multiple of the underlying
             award of damages. 1




      1
         Appellees renewed a previously filed motion to dismiss this appeal. None of the
reasons advanced by appellees for imposing the sanction of dismissal are persuasive and
therefore the motion for dismissal shall be denied.
                                             4
                                             I.

                                 UNDISPUTED FACTS

      On November 12, 2016, Mr. Hawkins and his wife signed a one-year lease for a

single family house located at 4909 Morello Road in Baltimore City (“the Property”). The

term of the lease was from November 14, 2016 to November 30, 2017 and the rent was

$1,550.00 per month. The first paragraph of the lease read:

      1) NAMES OF LANDLORD AND RESIDENT(S):
      a) Property Manager for Owner (Landlord): Maryland Property
         Management, LLC
      b) Address to send rent payments: 40 York Rd., Suite 301, Towson, MD
         21204
      c) Resident(s) Name: Helena Hawkins        SSN:__________
                       Name: Charles Hawkins     SSN:__________

      Paragraph 9 of the lease provided:

      AGENCY – Landlord has authorized Maryland Property Management LLC
      to enter into this rental agreement on his/her behalf, to receive and receipt for
      rent, and to do any and all other things necessary or desirable to administer
      or effectuate this agreement during Resident’s occupancy. Rent shall be paid
      and all notices, requests or other communications shall be by or to Landlord
      through Maryland Property Management LLC at the address listed above.
      Maryland Property Management LLC has full authority from the owner to
      manage the rented premises.

(Emphasis added.)

      The tenants did not pay the rent that was due on June 1, 2017. Maryland Property

Management thereafter filed an eviction action in the District Court of Maryland for

Baltimore City. Next, on August 8, 2017, Mrs. Hawkins filed a rent escrow action in the

same court. She contended that there were serious health violations at the Property. A

hearing was held on the rent escrow dispute in the district court on September 26, 2017.


                                             5
By the time of that hearing, the appellees had not paid rent since June 2017. Nevertheless,

the district court judge ruled that if the tenants would pay into escrow two month’s rent,

the eviction that was then set for October 4, 2017 would be cancelled. The tenants,

however, did not pay anything into escrow and as a result, the eviction remained scheduled

for October 4, 2017.

       On the morning of October 4, 2017, Baltimore City Deputy Sheriff Trina Anderson

went to the rental premises. Because of what she saw at the premises, she did not feel

comfortable in going forward with the eviction, and, accordingly, she appeared in the

district court that afternoon and reported to a judge why she had not gone forward with the

eviction. Mrs. Hawkins and a representative of Maryland Property Management attended

the hearing. At the conclusion of the hearing, the district court judge cancelled the eviction.

                                              II.

                         EVIDENCE PRESENTED AT TRIAL

                       A. Testimony of Deputy Sheriff Trina Anderson

       Deputy Anderson went to the rental property on the morning of October 4, 2017, to

evict the tenants. She explained that at an eviction, a representative of the landlord is

usually present with his or her paperwork in hand. On the morning in question, she went

to the front door of the Property and encountered a gentleman who she thought was acting

suspiciously. That gentleman, it was later discovered, was Hassan Hamilton, who had been

sent there by Maryland Property Management. According to Deputy Anderson, Mr.

Hamilton was trying to get to the front door before her and was also trying to open a

lockbox on the door before showing her the appropriate paperwork.

                                              6
        Mr. Hamilton told her that he was there to change the lock(s). While on the

premises, Deputy Anderson saw trash bags in front of the house. She looked into one of

the windows of the house and to her, it looked as though the premises had already been

“cleaned out.” More specifically, it appeared to her that a maintenance person had cleaned

out the premises, not a tenant. Deputy Anderson also testified that her overall impression

was that the tenants had been evicted already.

        Although she could not recall exactly what she told the judge at the hearing on the

afternoon of October 4, 2017, she believed that she told him that she didn’t feel

“comfortable proceeding with this eviction because it looked like [the tenants] weren’t

there, the house was empty, and I didn’t understand why the guy was trying to change locks

on an empty house[,] because if it’s an empty house, why [are] you changing locks if they

moved out?”

                          B. Testimony of Helena Peters-Hawkins

        Mrs. Hawkins testified that the reason she did not pay the June rent was because a

close relative of hers had unexpectedly died and she had to help pay funeral expenses. She

called Maryland Property Management to talk to one of their agents that worked in the

office and to explain the problem. When she called, she spoke to a woman whose first

name was Rosemary. Rosemary told her that it would be “okay” if she did not pay the rent

for June so long as it was paid by the time that the lease came up for renewal in November

2017.




                                             7
        Despite what Rosemary had said, Maryland Property Management filed a failure to

pay rent action against her and her husband seeking $1,550.00 for the rent due for June

2017.

        In August 2017, Mrs. Hawkins filed a rent escrow action in which she complained

about water leaks, mold and other serious deficiencies in the house she and her husband

had rented. The rent escrow action was set for hearing in the Maryland District Court for

Baltimore City on September 26, 2017.

        Sometime in September 2017, on a Sunday evening, Ted Thornton (one of the

appellants in this case), personally paid a visit to her home. The visit lasted approximately

three hours. During that visit, Mrs. Hawkins showed Mr. Thornton the water leak, mold

and other problems with the house. Mr. Thornton inquired of Mrs. Hawkins as to why he

had not been notified of these problems prior to her filing a rent escrow action. Mrs.

Hawkins replied that she had reported the problems to someone in the Maryland Property

Management’s rental office.

        During the visit, Mr. Thornton looked around the house and said “I cannot believe

this. Oh, I am so sorry that you [are] living in these type[s] of conditions.” Toward the

end of the three-hour meeting, Mr. Thornton expressed the view that Mrs. Hawkins

shouldn’t have filed the rent escrow case without having first talked to him. He then said,

“well, if you drop the rent escrow case, any money [or] whatever that you owe it’ll be gone.

And we can start over.” He then inquired: “Do you have that $1,500 on you like right

now[?]” She replied in the negative, but Mr. Thornton reiterated that if she paid him $1,500



                                             8
immediately then everything would “go away. You don’t have [to go to] the court, why

would you want to involve the courts.”

       Mrs. Hawkins turned down the offer and said that she would rather leave the

situation the way it was. This caused Mr. Thornton to become very upset. He said, “I want

you and your family the f⁕⁕⁕ out of my house, I want y’all out of here.”

       Mr. Thornton next said that when he got back to his office on Monday, he was going

to talk to people there and was going to find out “what’s going on.” Mr. Thornton then

said that he had “people watching” her and that if she “didn’t give him the money . . . he

was going to come in the house, he was going to remove my stuff, he was going to take my

stuff, it’s going to get ugly.” Mr. Thornton added that he had lawyers and money, unlike

her. He also expressed the view that she couldn’t afford a lawyer and that she didn’t know

who she was dealing with.

       The next day, after Mr. Thornton had a chance to go back to his office, he phoned

Mrs. Hawkins and said “[y]ou’re a f⁕⁕⁕ing liar. You lied. You never called my office. . . .

[N]o one []ever spoke to you, I want you and your family the f⁕⁕⁕ out of here, and I want

y’all out of here today.” He then reiterated that she didn’t know who she was “messing

with.” The phone call with Mr. Thornton scared Mrs. Hawkins. Because of these two

encounters with Mr. Thornton, she called her son and her nephew and told them that she

didn’t want them to come to her house to “chill out” because she didn’t know if Mr.

Thornton was “going to pop up because he already told me that somebody [was] watching,

he was going to come in and take my stuff . . . and I believed him.”



                                            9
       On a date between September 26, 2017 and October 4, 2017, a man showed up at

her doorstep, identified himself as “Mr. Williams,” and said he was sent there by Mr.

Thornton to fix “all the stuff that was wrong with the house.” Mr. Williams also told her

that he had been instructed by Mr. Thornton “to retrieve the key to the house from [her],

because [she] was getting evicted anyway because he [Mr. Thornton] wanted [her] out of

his house.” She complied and gave a key to him.

       Mrs. Hawkins knew that the eviction was to take place between 9 and 10 a.m. on

October 4, 2017. Prior to that date, she had moved some, but not all, of her furniture and

personal belongings out of the Property. She had made arrangements with her son,

Douglas, and a family friend named Thomas Holland, to remove the remaining property

on October 4, 2017. The two were instructed to go to the premises at 8 a.m. on October 4,

2017 and pick up all of the furniture and other belongings that she and her husband had left

on the premises.

       Mrs. Hawkins and her husband left the Property between 6 and 6:15 a.m. on the

morning of October 4, 2017.        She drove her husband to work and dropped her

grandchildren off at someone else’s house.

       At approximately 8 a.m. that morning, she got a phone call from Thomas Holland

who said that he was at the Property but could not get into the house because the door was

locked. She said, in reply, that maybe the sheriff had already conducted the eviction and

that there was nothing he could do about it.




                                               10
       Shortly thereafter, Mrs. Hawkins got a call from her son, Douglas, who was also at

the Property. He notified her that a deputy sheriff was there and that he thought that she

should immediately return to the Property.

       Mrs. Hawkins returned to the Property, but when she did so, the deputy sheriff was

not there, and she was told by Douglas to call the sheriff’s office. When she did so, she

was instructed to appear for a hearing in the district court at 1:00 o’clock that afternoon.

       When she appeared in court, she heard Deputy Sheriff Anderson testify that the first

floor of the house was empty. Mrs. Hawkins immediately inquired as to the whereabouts

of her “stuff.” The deputy sheriff could not answer that question.

       The judge called off the eviction and told Mrs. Hawkins that she could go back to

the house. Although previously Mrs. Hawkins had intended to take her family and move

in, temporarily, with her mother, or possibly an aunt, or go to a hotel, she decided to go

back to the Property. When she returned to the house on the afternoon of October 4, 2017,

after the eviction had been called off, there was a lockbox on the door (that had not been

there previously) and the door lock itself had been changed. Despite the fact that the lock

had been changed, she was able to regain entry because her daughter climbed through one

of the windows and opened the door from the inside. Thereafter, Mrs. Hawkins and her

family lived at the Property for two more weeks. For that two-week period, the appellees

had to climb through a window to gain ingress or egress from the house.




                                             11
       In her testimony, Mrs. Hawkins described the household furnishings and other items

that were missing from the house that had been left behind for Mr. Holland and her son to

retrieve. She also gave an estimate of the value of the property that was missing and

described the emotional toll that she experienced as a result of the alleged lock out and the

threats made to her by Mr. Thornton.

       During her testimony, the following unobjected-to exchange occurred between Mrs.

Hawkins and her counsel, viz.:

       Q. When you say you don’t know who, do you have an idea about what
       happened to your property?

       A. Yes, I have a[n] idea.

       Q. And what’s your idea about what happened to it?

       A. That Ted [Thornton] told the -- William and them to remove my stuff out
       of the house.

       Q. Okay. Did you tell all of your family about the lock out?

       A. Not all of them.

       Q. And why didn’t you tell all of them?

       A. Because I’m embarrassed. I’m embarrassed because this man told me
       that he was going to do these things and he actually did it. He actually did
       it.

               C. Testimony of Ted Thornton – As an Adverse Witness

       Mr. Thornton testified that ANT Properties, LLC was the owner of the Property.

When Mr. Thornton was asked whether ANT was currently “in good standing,” he replied:

“[t]here’s a partnership and the partner’s wife did something a little screwy by cancelling

the LLC, and she shouldn’t have done that. And it created a big problem with the LLC


                                             12
itself, and I have an attorney that’s working on it.” He also said he was not sure whether

the “partnership” had been cancelled prior to when the appellees moved out of the Property.

But when he was shown Plaintiff’s Exhibit 9, he admitted that the “partnership” had been

cancelled in 2015. Later in his testimony, on several occasions, Mr. Thornton said that he

owned the subject property.

       Mr. Thornton also testified that he was the managing member of Maryland Property

Management, LLC. That LLC manages “hundreds of properties.”

       On a Sunday evening in September 2017, Mr. Thornton went to the Hawkinses’

home because he had been notified by a health inspector that there was water damage and

mold problems at the house.

       Mr. Thornton further testified that Maryland Property Management retained an

independent contractor named William Gaskins to perform the necessary repairs to fix the

water damage and mold problems at the Property.

       The lockbox that was on the leased premises was put there by the leasing agent prior

to the time the appellees rented the house. In Mr. Thornton’s words, the lockbox was

“always on the door.” Nevertheless, during his direct testimony, he admitted that he signed

an interrogatory answer, on behalf of Maryland Property Management, that said, in

pertinent part: “No one changed the locks on October 4th, 2017. A key to the residence

was in the lock[]box and accessible to Plaintiffs. The lock[]box was placed on the door for

workmen to enter the residence.”




                                            13
                             D. Testimony of Thomas Holland

       Mr. Holland testified that on the morning of October 4, 2017, he arrived at the

Property between 8 and 8:30 a.m. He had a key to the premises that had been given to him

by Mrs. Hawkins, but the key would not work. Because the key would not allow him to

enter the Property, he called Mrs. Hawkins’s son, Douglas, who was on his way to the

premises. Just as he was doing that, he saw a deputy sheriff and a gentleman at the front

door to the house. He overheard the deputy sheriff saying that the lockbox should not be

on the door.

                             E. Testimony of Charles Hawkins

       Mr. Hawkins testified that on the morning of October 4, his wife drove him to work.

When he left for work that morning, there were numerous articles of personal property still

in the house. While at work that morning, his wife called and told him to return to the

Property. After work, he returned and found that the house was empty except for one

mattress.

                F. Testimony of William Gaskins – as a Defense Witness

       Mr. Gaskins testified that he was an independent contractor employed, from time-

to-time, by Maryland Property Management. Prior to October 4, 2017, he had been to the

Property approximately eight times to repair mold, water damage and other problems.

       He testified that when he visited the Property, he had seen a lockbox, but he never

thought that there was anything in it, nor did he ever put a key in the lockbox.

       He emphatically denied that he had ever asked Mrs. Hawkins for her key, nor did

she ever give him her key.

                                             14
         On October 5, 2017, he went to the Property, having been advised that the tenants

had moved out the previous day. But when he arrived, he found that someone was living

in the house. For that reason, he did not change the locks on the door as he had intended

to do.

                   G. Testimony of Ted Thornton – as a Defense Witness

         Mr. Thornton said on direct examination that he was the “managing member” of

both Maryland Property Management, LLC and ANT Properties, LLC. He also said that

ANT owned the Property and that Maryland Property Management managed it. He added,

somewhat confusingly, that the premises that the appellees rented was “my house.”

         In regard to his meeting with Mrs. Hawkins in September 2017, he remembered

visiting her house and telling her that she could stay at the premises if she could come up

with $1,600.00. He denied that he ever directed anyone to change the lock on the house

prior to the eviction. On the date of the scheduled eviction, October 4, 2017, he sent Hassan

Hamilton to go to the Property and to change the locks after the sheriff had approved the

paperwork and had gone through the house. He denied that anybody changed the lock

prior to the deputy’s arrival on October 4, 2017. He also denied ever confiscating Mrs.

Hawkins’s key or asking anybody else to confiscate it. He emphatically denied ever

threatening to have someone come into the house and take Mrs. Hawkins’s belongings.

         According to Mr. Thornton’s testimony, the lockbox was on the house when the

appellees moved in. He testified, however, on cross-examination, that he was not 100%

sure that the lockbox was on the door when the lease with the appellees began.

         Other facts will be added, as needed, to answer the questions presented.

                                              15
                                          III.

                                      ANALYSIS

                                   A. Question One

      At the conclusion of the appellees’ case in chief, defense counsel made a motion for

judgment as to ANT only. The following exchange occurred:

              [Counsel for Appellants]: I don’t know that there’s been any evidence
      of any separate action by ANT Properties for the two counts. The only
      evidence has been that their theory is it’s Theodore Thornton and because
      he’s a member of both LLCs, that both are liable, but the only evidence is
      that there’s a lease with Maryland Property Management. So[,] I don’t know
      how they include ANT Properties just because they’re the owner of the
      property.

             There [h]as been no evidence that he had properties, did anything
      relating - -

             THE COURT: Didn’t - -

             [Counsel for Appellants]: - - to the two counts.

             THE COURT: Didn’t Mr. Thornton say that ANT Properties owned
      the house - -

             [Counsel for Appellants]: He did say that - -

             THE COURT: - - too?

             [Counsel for Appellants]: - - they’re the owner, but they haven’t done
      anything related to the two counts.

             THE COURT: Anything else?

             [Counsel for Appellants]: No.

             THE COURT: All right. That’s denied.

      After the motion for judgment was denied, the appellants proceeded to introduce

evidence.

                                           16
       When the appellants rested their case, the following colloquy occurred at the bench:

              THE COURT: Okay. Sorry. Rebuttal witnesses?

              [Counsel for Appellees]: No, Your Honor.

              THE COURT: All right. So we need to talk about jury instructions.
       And then we’re going to have a lunch break. And then I have a bench
       meeting. So we’re probably not going to resume until 2 o’clock at which
       time I’ll instruct them and let them deliberate.

              Anything else from them?

              THE CLERK: Oh, no.

              THE COURT: Oh, okay. So let me –

              [Counsel for Appellants]: And I’ll renew my motion.

              THE COURT: Okay. Let me release them.

              (Whereupon, counsel returned to trial tables and the following
       occurred in open court:)

              THE COURT: All right. Members of the jury, at this time, we are
       going to take a break and we have some instructional issues to go over. And
       then I have a bench meeting. So we’re not going to resume until 2 o’clock.

              But when we do resume, I will then instruct you as to the law and you
       will be sent to deliberations today. So you do have kind of a long lunch.
       Please make sure that you’re back here and in the jury room before 2 o’clock.

              Thank you.

              And I’m going to just take a brief recess and I’ll come back.

(Emphasis added.)

       After a short recess, the trial judge and counsel proceeded to have an on-the-record

discussion of jury instructions. During that discussion, nothing was said about the motion

for judgment and when the jury returned, no mention was made in regard to that subject.

The trial judge next proceeded to instruct the jury.
                                             17
       The first argument presented by appellants in this appeal is worded as follows:

       The trial court erred in denying the Rule 2-519 motion of appellant ANT
       Properties, LLC, at the close of plaintiffs’ case in chief, when plaintiffs
       presented no evidence that ANT was the landlord[.]

       Maryland Rule 2-519 reads, in pertinent part, as follows:

       Motion for judgment.

         (a) Generally. A party may move for judgment on any or all of the issues
             in any action at the close of the evidence offered by an opposing party,
             and in a jury trial at the close of all the evidence. The moving party
             shall state with particularity all reasons why the motion should be
             granted. No objection to the motion for judgment shall be necessary.
             A party does not waive the right to make the motion by introducing
             evidence during the presentation of an opposing party’s case.

         (b) Disposition. When a defendant moves for judgment at the close of the
             evidence offered by the plaintiff in an action tried by the court, the court
             may proceed, as the trier of fact, to determine the facts and to render
             judgment against the plaintiff or may decline to render judgment until
             the close of all the evidence. When a motion for judgment is made
             under any other circumstances, the court shall consider all evidence and
             inferences in the light most favorable to the party against whom the
             motion is made.

         (c) Effect of denial. A party who moves for judgment at the close of the
             evidence offered by an opposing party may offer evidence in the event
             the motion is not granted, without having reserved the right to do so and
             to the same extent as if the motion had not been made. In so doing, the
             party withdraws the motion.

(Emphasis added.)

       As appellees point out in their brief, Issue I has not been preserved for review

because, as stated in Md. Rule 2-519(c), when a party introduces evidence after a motion

for judgment has been denied at the conclusion of the opponent’s case, that motion is

withdrawn. In fact, later in appellants’ brief, when discussing Issue II, appellants explicitly


                                              18
admit that “a Motion for judgment, made at the close of the opponent’s case and thereafter

denied, is withdrawn when the party making the Motion offers evidence in its own case-

in-chief.”

       For the above reasons, we hold that the first issue presented has not been preserved

for appellate review.

                                            IV.

                                        ISSUE II

       Appellants next argue that the trial court erred in denying their motion for a new

trial and ANT’s motion for judgment notwithstanding the verdict (“JNOV”). The grounds

for ANT’s motion for JNOV was that appellees had produced no law or evidence to support

a holding that ANT had been the “landlord” as that term is used in RP § 8-216.

       ANT points out, correctly, citing Nelson v. Carroll, 350 Md. 247, 254 (1998), that

if, at the end of all the evidence, the movant states that the motion is based upon the same

reasons given at the time the original motion for judgment was made, or renews a motion

for judgment, the party implicitly incorporates by reference the reasons previously given.

The problem in this case, however, is twofold. First, on this record, it is unclear as to

whether counsel for ANT did, in fact, “renew” his motion for judgment. The trial judge,

in her memorandum and order denying ANT’s motion for a JNOV said:

              In the case under review, this [c]ourt, having reviewed its notes and
       the video recording of the trial, finds that [d]efendants did not move for
       judgment on December 13, 2018, at the close of the evidence. During a
       bench conference following [d]efendants’ case, defense counsel said he
       would like to renew his motion, but was then directed to wait so the [c]ourt
       could take a recess. Upon reconvening, defense counsel did not move for
       judgment or make any further argument in support of a motion for judgment.

                                            19
       Contrary to [d]efendants’ contention in their Reply, [d]efendants had ample
       opportunity to make a motion or to assert arguments in support of judgment
       in their favor. Principles of preservation require that a movant elicit a ruling
       on a motion prior to the conclusion of a trial.

              The [c]ourt finds that defense counsel’s remark during the bench
       conference was insufficient to satisfy the requirement that a party move for
       judgment, with particularity, at the close of the evidence. Thus, [d]efendants’
       Motion for JNOV must be denied on procedural grounds.

(References to transcript omitted.)

       The issue addressed by the trial judge in her memorandum boils down to whether,

in the context of the bench conference, defense counsel’s statement that “I’ll renew my

motion for judgment” meant that he was renewing his motion for judgment or whether it

meant, as the trial judge believed, that he would renew his motion for judgment at the end

of the court recess. Weighing the scales in favor of the trial judge’s interpretation is the

fact that the court never ruled on appellants’ (assumed) renewal of the motion for judgment.

If there had been such a renewal, one would expect defense counsel to ask for a ruling,

which he never did.

       A motion for JNOV is, in essence, a motion asking the trial court to reconsider the

denial of a motion for judgment made at the conclusion of the entire case. As we said in

Nu Car Carriers, Inc. v. Everett, 33 Md. App. 310, 312-13 (1976): a motion for JNOV

“may be made only to bring up for reconsideration, a motion for directed verdict (now

motion for judgment), made at the close of all of the evidence, and at that time either denied

or reserved by the trial court.” (emphasis added). Here, it is undisputed that at the

conclusion of the evidentiary phase of the case, the trial judge did not deny appellants’

motion for judgment.

                                             20
       In regard to the motion for JNOV, a second preservation problem is presented. Md.

Rule 2-532(a) provides that a motion for JNOV may be made “only on the grounds

advanced in support of the [motion for judgment].” As the Court of Appeals said in Sage

Title Group, LLC v. Roman, 455 Md. 188, 216 (2017): “Sage Title waived its unclean

hands/in pari delicto argument because it failed to articulate this ground in its motion for

judgment and could not ‘renew’ the argument for purposes of its JNOV motion.” Id. at

216.

       In this case, the first time that counsel for ANT argued that ANT could not be held

liable for violation of RP § 8-216(b) because there was no proof that ANT was the

“landlord” (as that term was used in the statute), was in ANT’s post-trial motion for JNOV.

At the conclusion of the plaintiffs’ case, counsel only argued, in a very general fashion,

that ANT hadn’t “done anything related to the two counts.” Md. Rule 2-519(a) provides

that a party making a motion for judgment “shall state with particularity all reasons why

the motion should be granted.” The reason for the particularity requirement is “to ensure

that the opposing party is not ‘sandbagged.’”       Fearnow v. Chesapeake & Potomac

Telephone, 104 Md. App. 1, 27 (1995) (quoting Annapolis Mall Ltd. Partnership v. Yogurt

Tree, Inc., 299 Md. 244, 256 (1984)).

       For the above reasons, we agree with the trial judge that ANT did not preserve, for

post-trial review by the circuit court, the issue of whether appellees had proved that ANT

was a landlord, within the meaning of RP § 8-216(b).

       But even if the issue had been preserved, we conclude that the appellees did present

sufficient proof that ANT was the landlord. ANT disagrees and argues as follows:

                                            21
              It is a matter of judicial notice that owners of property retain third
       party entities for the purpose of managing the property and relationships with
       Tenants or with anyone else. As ANT argued in its Motion [for JNOV], the
       jury determination would require a finding that there were three Landlords.[2]
       ANT finds no authority for the proposition that the General Assembly has
       intended to hold that all owners of property, even when not named on the
       lease or not involved in management, are, inherently, Landlords.

              Where a statute is ambiguous, the [c]ourt also considers the
       consequences resulting from one meaning rather than another and adopt that
       construction which avoids an illogical or unreasonable result, or one which
       is inconsistent with the common sense. Smith v. State, 425 Md. 292, 300
       (2012). Here, in the absence of a Real Property definition of Landlord that
       provides that all owners are Landlords, the lower [c]ourt should have
       declined to have adopted that construction of RP § 8-216.

              The trial [c]ourt should have granted ANT’s Motions. ANT asks this
       Court to reverse the judgment against ANT, under the RP § 8-216 claim.

       At another point in its brief, ANT stresses that the name of ANT does not appear in

the lease and that the lease was with “Maryland Property Management.”

       As mentioned earlier (see page 5, supra), the first paragraph in the lease identifies

Maryland Property Management as the “property manager for owner (landlord).” And,

paragraph 9 states that Maryland Property Management is the agent for the landlord, and

as such, “has full authority from the owner to manage the rented premises.” In other words,

the appellees proved that in the lease itself, the words “landlord” and “owner” were used

synonymously. And, at trial, through the testimony of Mr. Thornton, the owner of the

Property was identified as ANT.




       2
        We disagree with the “three landlords” argument. The jury could reasonably have
determined that ANT was the landlord, and that Ted Thornton, at all times here relevant,
was acting as an agent of ANT and Maryland Property Management.
                                            22
              The goal in statutory interpretation is to divine the intent of the
      Legislature. See Kortobi v. Kass, 410 Md. 168, 176-77 (2009). In this
      endeavor, we turn initially (and often only) to the plain language of the
      statute; if the Legislature resolved the present dispute through the plain words
      of the statute, we are not obliged to consult other sources of legislative
      history. See Price v. State, 378 Md. 378, 387 (2003) (“[A]ll statutory
      interpretation begins, and usually ends, with the statutory text itself . . ., for
      the legislative intent of a statute primarily reveals itself through the statute’s
      very words . . . .” (citations omitted)) .

Guttman v. Wells Fargo Bank, 421 Md. 227, 234 (2011).

      Statutory construction:

      “begins with the plain language of the statute, and ordinary, popular
      understanding of the English language dictates interpretation of its
      terminology.” Bowen v. City of Annapolis, 402 Md. 587, 613 (2007) (quoting
      Kushell v. Dep’t of Natural Res., 385 Md. 563, 576 (2005)).

Kortobi v. Kass, 410 Md. 168, 177 (2009). See also, Baltimore City Detention Center v.

Foy, 461 Md. 627, 645 (2018) (When interpreting a statute “we may consult a dictionary

and give words their ordinary meaning.”).

      Merriam-Webster’s Dictionary (2019) defines the word “landlord” as:

      1. the owner of property (such as land, houses, or apartments) that is leased
         or rented to another.

      https://www.merriamwebster.com/dictionary/landlord.

Black’s Law Dictionary (11th ed. 2019) defines “landlord” in the following manner:

      landlord (bef. 12c) 1. At common law, the feudal lord who retained the fee
      of the land. – Sometimes shortened to lord. 2. Someone who rents a room,
      building, or piece of land to someone else.

      Significantly, ANT, in its brief, does not propose any definition of the word

“landlord” that it contends the court should have used in determining whether to grant its




                                             23
motion for JNOV. And, in any event, it is clear the word landlord, as used in the statute,

means owner of the property that is leased.

       It is true, as ANT argues, that a statute should not be construed to have a meaning

that would produce an illogical or unreasonable result or one that is inconsistent with

common sense. But we fail to see how such a result would occur if the statute were read

to treat the word “landlord” and “owner” as synonymous.

       ANT also argues for the first time on appeal, that because ANT was not called a

“landlord” in appellees’ complaint, the jury should not have been allowed to find that ANT

was appellees’ landlord. 3 We reject that contention. Even if we assume that ANT renewed

its motion for judgment at the conclusion of the evidentiary phase of the trial, ANT never

raised this pleading error as a ground for that motion. Due to the particularity requirement

set forth in Md. Rule 2-519, such a belated contention could not be successfully raised as

a ground for the grant of a JNOV.

       Appellant also argues:

              Jury inferences must be sound logically, and Maryland Courts will
       refuse to allow a jury of laymen to engage in guesswork, speculation and
       conjecture. Hamilton v. Kirson, 439 Md. 501 (2014). ANT submits that it
       was impermissible to allow a jury to find that ANT was a Landlord, when
       such had not been . . . proven at trial. Moreover, as stated above, the lower
       [c]ourt’s authority upon a Motion for a new trial is broad enough that it may
       prevent miscarriages of justice.




       3
        The plaintiffs did allege in their complaint that appellant was the owner of the
premises and that it had violated RP § 8-216.

                                              24
       Here, there was no “miscarriage of justice.” The appellees proved that ANT owned

the leased premises and, using the common meaning of the word “landlord,” the jury could

have rationally found that the meaning of the words “landlord” and “owner,” as used in the

statute, were the same.

       For the reasons stated above, we hold that the trial judge did not err when she denied

ANT’s motion for JNOV.

                                             V.

                                         ISSUE III

       Appellants argue:

               The trial court erred in refusing to grant appellants’ motion for a new
       trial with respect to any liability under RP § 8-216, as there was no evidence
       from which a jury could have inferred the necessary elements of that cause
       of action, the Hawkins family having remained living at the house for two
       weeks after the cancellation of the eviction.

       At the conclusion of the trial, neither Maryland Property Management nor Mr.

Thornton made a motion for judgment and ANT’s motion for judgment was not based on

the grounds it now raises. Nevertheless, an appellant can raise the issue of insufficiency

of the evidence for the first time in a motion for new trial. See Cam’s Broadloom Rugs,

Inc. v. Buck, 87 Md. App. 561, 575-76 (1991) (“the trial court may grant a new trial for

any reason that will support its determination that a party was denied a fair trial, and there

is nothing in Md. Rule 2-533 which precludes a judge from granting a new trial on the basis

of an issue that could have been, but was not, raised during trial.”).

              Whatever the ground for a motion for new trial, the standard for
       granting the motion differs from the one employed in granting a motion for
       judgment under Rule 2-519 or a motion for judgment notwithstanding the

                                             25
       verdict under Rule 2-532. The requirement for granting those motions is the
       absence of substantial evidence to support a verdict. Determination of
       whether to grant a motion under this rule is made on the judge’s consideration
       of “the core question of whether justice has been done.” Butkiewicz v. State,
       127 Md. App. 412, 422, cert. denied, 356 Md. 495 (1999).

Maryland Rules Commentary, Rule 2-533 page 740 (5th ed. LexisNexis Matthew Bender)

(emphasis added).

       A trial judge has very broad discretion to grant or deny a motion for new trial. As

we said in Steinhoff v. Sommerfelt, 144 Md. App. 463, 484 (2002):

       The trial judge has boundless discretion not to indulge this all-too-natural
       desire to raise issues after the fact that could have been raised earlier but were
       not or to make objections after the fact that could have been earlier but were
       not. Losers do not enjoy carte blanche, through post-trial motions, to replay
       the game as a matter of right.

               Even assuming, arguendo, the appealability of the denial of a post-
       trial motion, the appellant would carry a far heavier appellate burden on that
       issue than he would carry in challenging the denial of a more timely motion
       for relief made during the course of trial.

                                           * * *

              That a party, arguendo, should have prevailed on the merits at trial by
       no means implies that he should similarly prevail on a post-trial motion to
       reconsider the merits.

       Here, the trial judge, in her post-trial memorandum, thoroughly reviewed the

evidence. After such a review, the trial judge’s discretion as to whether to grant, or deny,

a new trial is “at its broadest.” Buck v. Cam’s Broadloom Rugs, Inc., 328 Md. 51, 59

(1992):

       Appellants argue:

            The argument of Mr. Thornton, [Maryland Property Management],
       and ANT, as to liability under the lock[ ]out statute, is found at pages 5-7 of

                                              26
       their Motion [for New Trial]. Appellants argued that liability could have
       been asserted only if Mr. and M[r]s. Hawkins had been locked out. Further,
       that the jury must have been confused as to the difference between a lockbox
       and a lock[ ]out; that Mr. and M[r]s. Hawkins had never been locked out;
       that upon the cancellation of the eviction, within the district [c]ourt hearing,
       M[r]s. Hawkins called Mr. Hawkins to come back to the house for the night;
       and that the Hawkins family continued to occupy the house later than the
       evening of October 4-5.

                                         *    *   *

       [F]ocusing on the verbiage of subsection (b)(1) [for RP § 8-216], it is
       prefaced, “[e]xcept as provided in paragraph (2).” Underlining added.
       Appellants submit that the [c]ourt should have first directed [its] attention
       upon that paragraph (2). And, the first requirement of paragraph (2) would
       have been whether the Landlord (whichever of the Appellants that might
       have been) had taken possession of the dwelling unit from Mr. and M[r]s.
       Hawkins.

               None of the evidence suggested that [Maryland Property
       Management] or any other Appellant had taken possession. One can argue
       over whether a jury was entitled to find that the locks had been changed in
       the short time between the time M[r]s. Hawkins left the house at 6:15 a.m.
       on the morning of October 4, 2017; and the arrival of the sheriff at 9:00 or
       9:23 a.m. Implausible as that may have been, and in the absence of anyone
       testifying as to such conduct within a two or two and a half-hour window,
       even if the jury was entitled to so infer, the question is whether any Appellant
       took possession.

       The trial judge, in her written opinion, found that the appellees had presented

sufficient evidence to prove that they had been “locked out” within the meaning of RP §

8-216(b). The court’s opinion, however, did not discuss whether there was evidence that

appellants had taken possession of the premises. The apparent reason that this was not

discussed was that in appellants’ written motion for a new trial, appellants did not argue

that the appellees had failed to prove that appellants had taken possession of the premises.

Md. Rule 2-533(b) provides that: “[a]ll grounds advanced in support of the motion shall be


                                             27
filed in writing within the time prescribed for the filing of the motion, and no other grounds

shall thereafter be assigned without leave of court.” Here, appellants did not either ask for,

or obtain, leave of court to list any additional grounds. Therefore, the argument that

appellees failed to prove that appellants took possession of their Property appears to have

been waived. But we will, nevertheless assume, arguendo, that it was not waived. As

discussed, infra, there was sufficient evidence that defendants, and/or their agent, changed

the lock on the front door of the Property, before the appellees were evicted. Changing the

locks deprived appellees of possession of the premises, albeit only briefly (until a family

member could gain entry by climbing through a window). There was also evidence from

which the jury could rationally infer that agents of appellants had entered the Property and

removed property of the appellees that was worth more than $2,000.00. The jury could

also have found that such an unauthorized entry deprived the appellees of their right to sole

possession of the rental premises.

       Appellants, both in this appeal and in the trial court, also contend that there was

insufficient evidence presented to prove that appellees were locked out of the premises by

appellants. Proof that the lock on the front door to the leased premises had been changed

prior to the eviction, by appellants or their agent(s), would constitute a “lock out” under

the statute. As mentioned, Mr. Holland testified that Mrs. Hawkins gave him a key to the

front door of the premises. He arrived at the house between 8 and 8:30 a.m. on the morning

of October 4, 2017 and the key to the front door would not open that door. From that

testimony, the jury could infer that sometime between 6:15 and 8:30 a.m. someone had

changed the lock. That inference was bolstered by Mrs. Hawkins’s testimony that when

                                             28
she returned to the rental premises, after the court hearing on October 4, 2017, she found

that the lock on the front door had been changed; she also found that afternoon that

someone had installed a new lockbox that had not been there previously. That lockbox

was also observed by Deputy Anderson when she arrived at the premises between 9 and

9:30 a.m.

       There was no direct evidence as to who changed the lock to the front door or who

installed the lockbox, but the jury could infer, legitimately, that it was either Ted Thornton,

acting on behalf of the two companies he controlled (ANT and Maryland Property

Management), or someone directed by Mr. Thornton to do the work. That would be a

rational inference for at least two reasons. First, no one else would have had the incentive

to install a new lockbox and to change the lock other than appellants or persons acting as

their agent. Second, according to Mrs. Hawkins’s testimony, Mr. Thornton had threatened

to take drastic action against her when he said to her prior to the date scheduled for eviction:

“I want you and your family the f⁕⁕⁕ out of my house, I want y’all out of here.” He had

also said that if she didn’t give him the rent money immediately, “he was going to come in

the house, he was going to remove [her] stuff, . . . it’s going to get ugly.” Also, supporting

the inference that Mr. Thornton, or someone acting at his direction, had changed the lock

was the fact, according to Mrs. Hawkins’s testimony, that Mr. Thornton fulfilled his threat

inasmuch as the proof showed: 1) that as of 6:15 a.m. on October 4, 2017, there were

numerous items of personal property belonging to the appellees that were still on the

premises but, when Deputy Anderson arrived at the premises, the house looked empty; and

2) furthermore, when Mrs. Hawkins returned to the premises on the afternoon of October

                                              29
4, she found that articles of personal property worth over $2,000.00 that had been left on

the premises, were no longer there. Accordingly, if the witnesses called by appellees were

believed, it was more probable than not that the appellees were locked out and deprived of

their personal property by appellants. What we said in Bell v. Heitkamp, Inc., 126 Md.

App. 211, 224-25 (1999) concerning the legitimacy of an inference, is here apposite:

             The “more probable than not” rule is implemented by the use of
      inferences. The test for the legitimacy of an inference was explained by the
      late Judge Charles Orth in [Chesapeake & Potomac Telephone] Co. v. Hicks,
      25 Md. App. 503 (1975), as follows:

            The test for the legitimacy of an inference is often expressed in this
            way: “where from the facts most favorable to the plaintiff the
            nonexistence of the fact to be inferred is just as probable as its
            existence (or more probable than its existence), the conclusion that
            it exists is a matter of speculation, surmise, and conjecture, and a
            jury will not be permitted to draw it.” Id. This test is directed to the
            court’s function and not to the jury’s. “The court must determine
            whether the existence of fact A (which has been testified to) is more
            probable than not, as a generalization, attended by the coexistence
            of fact B. If the court makes the initial determination in favor of the
            legitimacy of the inference, the issue goes to the jury to determine
            whether[,] upon the preponderance of the evidence in this case[,]
            they find[:] (a) that fact A probably did exist and, if so, whether fact
            B probably did exist (again, in this case).” [2 F. Harper & F. James,
            The Law of Torts § 19.4], pp. 1068-1069. This view was adopted by
            the Court of Appeals in Short v. Wells, 249 Md. 491, 495-496 (1968).

      Id. at 524-25 (footnote omitted).

      For the above reasons, we agree with the trial judge that there was sufficient

evidence for the jury to find that the appellants locked out the appellees and took their

property.

      As mentioned, appellants also argued that “the jury must have been confused as to

the difference between a lockbox and a lock out[.]” We reject that contention, as did the

                                              30
trial judge. There was a video tape introduced showing the lockbox. Also, there was

extensive testimony concerning when the lockbox was installed. There was no reason that

the jury would have confused a lock out with a lockbox.

       The trial judge also found that there was sufficient evidence from which the jury

could find that Mr. Thornton had “threaten[ed] to take possession of a dwelling” as

prohibited by RP § 8-216(b). That finding was supported by the statutory definition of the

phrase “threaten to take possession” as meaning “using words . . . intended to convince a

reasonable person that the landlord intends to take imminent possession of the property in

violation of this section.” Real Property § 8-216(a)(2). If Mrs. Hawkins’s testimony was

believed, Mr. Thornton, in September 2017, which was prior to the date that the landlord

was legally entitled to take possession, threatened Mrs. Hawkins by saying that he was

going to come into the house and take property belonging to the appellees and also saying

he wanted her and her family out of the house “today.” Such an invasion and confiscation

of property could reasonably be interpreted by a juror as a threat to take immediate

possession of the property.

       In arguing that the appellees did not present sufficient evidence to allow the jury to

consider whether RP § 8-216 had been violated, appellants stress the fact that Mrs.

Hawkins testified at the court proceeding held on the afternoon of October 4, 2017, that

she did not want to live at the house anymore and that on the morning of October 4, 2017,

both Mr. and Mrs. Hawkins had intended to vacate the property. All of this is true. But

after the judge cancelled the eviction, Mrs. Hawkins changed her mind and decided to stay.

The appellants had no right to change the lock prior to the point that appellees were legally

                                             31
evicted. Moreover, what Mrs. Hawkins and her husband intended to do on the morning of

October 4, 2017, would not excuse the prior conduct of Mr. Thornton when he threatened

to invade the rental premises and confiscate their property.

       For all of the above reasons, we hold that the trial judge did not err in denying the

motion for new trial.

                                              VI.

                                          ISSUE IV

       When the appellants filed their motion for a new trial, they pointed out, accurately,

that the jury verdicts were, in part, inconsistent. As mentioned earlier, the jury awarded

$3,000.00 in economic damages to the appellees for a violation of RP § 8-216. The only

evidence as to any economic damages as a result of the violation of that statute was the

value of the personal property that was taken from the premises by agents of the appellants.

Mrs. Hawkins testified as to the value of that property and the total value, according to

appellees’ trial counsel, came to a total of $2,027.98. The jury was instructed that they

could add an amount for interest at the “legal rate” for the loss of the property. On the

verdict sheet, when the jurors came to the issue of what damages were caused by the

conversion of the property belonging to the Hawkinses, the jury awarded $10,000.00.

Because the conversion damages that were proven (which were all economic damages)

were exactly the same as the economic damages that were proven by appellees to have

been suffered by them due to the statutory violation, the two verdicts were irreconcilably

inconsistent. In their motion for new trial, the appellants asked the court to take “corrective

action” in regard to this inconsistency or, in the alternative, for a new trial.

                                              32
       In Montgomery Ward & Co., Inc. v. Cliser, 267 Md. 406, 424 (1972), the issue

presented to the circuit court was whether the jury could make three separate awards of

punitive damages “for the same wilful, wanton and malicious conduct.” The Court

answered that question in the negative, saying:

              For reasons not relevant here, we were not required to reach the
       question [triple recovery for the same wrong] which confronts us in this case.
       In our view, this point is controlled by the following principles quoted in 25
       C.J.S. Damages, § 3:

              “It is generally recognized that there can be only one recovery of
           damages for one wrong or injury. Double recovery of damages is
           not permitted; the law does not permit a double satisfaction for a
           single injury. A plaintiff may not recover damages twice for the
           same injury simply because he has two legal theories . . . . The
           overlapping of damages is generally not permissible, and a person is
           not entitled to recover twice for the same elements of damage
           growing out of the same occurrence or event . . . .”

            We think that in view of the combination of events presented in this case,
       the trial court erred in not furnishing guidelines to the jury in its consideration
       of whether to award punitive damages for each of the three torts. The result,
       as we see it, was that the jury “pyramided” the claims into a triple recovery
       of punitive damages on the basis “of an episode that was one continuous
       occurrence.”

           Because we deal here with error uniquely convertible into monetary
       terms, we need only make an adjustment, without further proceedings below,
       which will correctly reflect the verdict of the jury. To that end, we shall
       modify the judgment so that there may be but one recovery of punitive
       damages.

Id. at 425 (emphasis added).

       In opposition to the appellants’ request to modify the verdict, appellees argued that

Mrs. Hawkins testified as to the value of lost property and that plaintiffs were entitled to

“additional damages,” as explained in the jury instructions regarding conversion because


                                               33
the appellees were still paying for some of the converted items that they had purchased on

credit. 4

        The court instructed the jury as follows:

               The measure of damages for conversion of personal property is the
        market value at the time and place of the interference plus the legal rate of
        interest to the date of judgment. Additional damages may be awarded in
        conversion to the extent necessary to compensate the plaintiff for the actual
        losses sustained.

        In the trial judge’s written opinion, the court ruled that appellants had waived the

issue of inconsistent verdicts. The court also said:

        [E]ven in the absence of a waiver of this argument, [d]efendants’ contention
        is baseless. It was well within the province of the jury to determine the
        amount of damages to which [p]laintiffs are entitled. The jury was presented
        with evidence from which, in an exercise of its discretion, it was permitted
        to award appropriate damages to [p]laintiffs. Adams v. Owens-Illinois, Inc.,
        119 Md. App. 395, 408-09 (1998) (quoting Owens-Corning Fiberglas Corp.
        v. Garrett, 343 Md. 500, 521 (1996). Notably, the jury award was less [than]
        the amount that [p]laintiffs requested. The jury’s award of damages will not
        be changed.

        The damages that appellees asked for in their complaint is irrelevant. The relevant

inquiry is what damages, if any, were proven. And, it is undisputed that the economic

damages for the statutory violation were the same as the conversion damages. In other

words, there is no valid reason that the jury could have legitimately found $3,000.00 in

economic damages as to Count I and $10,000.00 damages on the conversion count.


        4
          The court did instruct the jury that it could award additional damages on the
conversion count but only “to the extent necessary to compensate the plaintiff for the actual
losses sustained.” Mrs. Hawkins testified that she was “still paying for” one item: a
$600.00 “living room set” that was taken. She didn’t say how much interest, if any, she
was paying but under the jury instruction, she was only entitled to recover the legal rate of
interest. There were no other “actual losses sustained.”
                                             34
       Counsel for appellees, in her closing argument, conceded that the damages for

conversion were the same as the economic damages for the statutory violation. In regard

to the damages for the statutory violation, counsel for the appellees stated:

               If you answered yes to any of the above, what damages do you find
       for x amount of damages? That means totaling the cost for the stuff that they
       lost as a result of being locked out. You heard testimony that the bunkbeds
       were $250, toddler beds were $59 and $79, the dishes were $19.99 and there
       were two sets of those. Clothes were $400 and $500. The sheets and blankets
       were $400. And the CD was $679.[5] You add that all up, it comes to
       $2,027.98. So that’s what we’re suggesting that you put there.

       Shortly thereafter, in arguing what the damages should be as to the conversion

count, counsel for appellees argued:

              The second count has to do with the loss of their things. So conversion
       means that they lose – that someone else takes possession of their things and
       that they lose possession of those things. So we are asking that you check
       yes as to Maryland Property Management, LLC, yes as to ANT Properties,
       LLC, and yes as to Mr. Thornton.

             And then here, the damages, that would be the same amount for the
       economic damages which is $2,027.98 because that’s how much M[r]s.
       Hawkins testified to the amount of – that she paid for those items.

       Counsel for the appellees did not include in her calculation the value of a living

room set that was taken, which Mrs. Hawkins said cost $600.00 and that she was “still

paying for” it. 6




       5
           Counsel apparently intended to say “TV” rather than “CD.”
       6
          The total value of the property taken was $2,027.98 plus $600.00 or $2,627.98.
The pre-judgment rate of interest was 6% per year. The cost of goods taken ($2,627.98)
plus pre-judgment interest ($187.78) equals $2,815.78, which is fairly close to the $3,000
awarded for economic damages.
                                             35
       Appellants’ argument that the verdicts were inconsistent was by no means baseless.

There was no evidence of damages for loss of use. Under the jury instructions, the jury

could have, and apparently did, allow some extra money in arriving at their $3,000.00

verdict for prejudgment interest. But having awarded economic damages of $3,000.00 for

the statutory violation, the jury reached an irreconcilably inconsistent verdict when it

awarded $10,000.00 for the same damages under the conversion count.

       We also disagree with the trial judge’s conclusion that the appellees waived their

argument as to inconsistent verdicts. In support of that waiver conclusion, the trial judge

cited, inter alia, Givens v. State, 449 Md. 433 (2016), which held that in a criminal case,

to preserve an issue of legally inconsistent jury verdicts, a defendant must object before

the jury is discharged. Id. at 472-73. But the rule is different in a civil case as explained

in Southern Management Corp. v. Taha, 378 Md. 461, 492 (2003). In Taha, Southern

Management and two of its employees, were sued for malicious prosecution. Id. at 467.

The theory of the plaintiff, Mr. Taha, was that his former employer, Southern Management

Corporation, was liable for damages incurred as a result of a malicious prosecution action

brought against him by two of Southern Management’s employees. Id. The jury returned

a verdict in favor of the two employees but found against Southern Management

Corporation. Id. Counsel for Southern Management Corporation did not object to the jury

instructions nor was any objection made to the inconsistent verdicts at trial. Id. at 475. In

Taha, as here, the first objection to the inconsistent verdict was in a post-trial motion. Id.

Nevertheless, the Court of Appeals held that such an inconsistent verdict could not be

allowed to stand. The pertinent language in Taha was:

                                             36
       [T]here remains a distinction between inconsistent verdicts in criminal cases
       and irreconcilably inconsistent jury verdicts in civil matters. While a
       member of the Court of Special Appeals, Chief Judge Bell considered the
       effect of irreconcilably inconsistent verdicts in a civil fraud case, holding that
       they cannot stand:

            It is well settled that irreconcilably defective verdicts cannot stand.
            Gaither v. Wilmer, 71 Md. 361, 364 (1889). Where the answer to
            one of the questions in a special verdict form would require a verdict
            in favor of the plaintiff and an answer to another would require a
            verdict in favor of the defendant, the verdict is irreconcilably
            defective. Ladnier v. Murray, 769 F.2d 195, 198 (4th Cir. 1985);
            Carter v. Rogers, 805 F.2d 1153, 1158-59 (4th Cir. 1986); Robertson
            Oil Co., Inc. v. Phillips Petroleum Company, 871 F.2d 1368, 1373
            (8th Cir. 1989); Hopkins v. Coen, 431 F.2d 1055, 1059 (6th Cir.
            1970); Lewis v. Yaggi, 584 S.W.2d 487, 497-98; Russell v. Pryor,
            264 Ark. 45, 568 S.W.2d 918, 922-23 (1978).

       S & R, Inc. v. Nails, 85 Md. App. 570, 590 (1991), rev'd on other grounds,
       334 Md. 398 (1994) (involving an irreconcilably inconsistent verdict
       awarding punitive damages on a fraud claim where the jury had determined
       that the defendant had acted only with implied rather than actual malice).
       The verdict rendered by the jury in the case sub judice is irreconcilably
       inconsistent and, therefore, cannot be permitted to stand.

378 Md. at 488 (footnote omitted).

       The trial court’s reliance on Givens, a criminal case, was misplaced. The trial court,

in support of its waiver holding, also relied on a 2018 unreported decision by a panel of

this Court, Mack Trucks, Inc. v. Coates, No. 2709, Sept. Term 2016 (Md. App. May 11,

2018), that held that in a civil case, failure to object to an irreconcilably inconsistent verdict

prior to the discharge of the jury, waived the objection. The panel cited Givens for that

proposition and, in a footnote, attempted to distinguish Taha on the grounds that in the

Taha case, the Court had observed that it was “procedurally fair” to correct the verdict

post-trial because the appellants had only asked to correct the verdict and not for a new


                                               37
trial. Id. at 19 n.10. In the view of the panel in Coates, the defendants’ belated objection

in Taha did not materially impair judicial efficiency because the relief sought did not

require a new trial, but in Coates, a new trial was the only remedy available to correct the

problem. Although the matter need not be decided, because here the appellants did ask, in

the alternative, that the inconsistency be corrected, it is doubtful that the Taha majority

wanted to allow post-judgment corrections of irreconcilably inconsistent verdicts to be

available only when a new trial would not be necessary.

       The Court said in Taha:

       Based on the circumstances in this case, it is “procedurally fair” to address
       the merits of SMC’s contentions, especially given the absence of a guiding
       court rule. Most importantly, though, allowing Taha to prevail in this case
       based on the dissent’s waiver argument would produce a result that is directly
       contrary to the law—a judgment in favor of Taha based on woefully
       insufficient evidence and at odds with the jury’s other legal conclusions. See
       Los Angeles Nut House [v. Holiday Hardware Corp.], 825 F.2d [1351,] 1356
       [(9th Cir. 1987)] (disfavoring the “waiver” theory because it permits a result
       contrary to the law). We refuse to accept such an outcome under the present
       circumstances.

378 Md. at 492.

       Here, the $10,000.00 verdict on the conversion count should not be allowed to stand

because it is at odds with the jury’s economic damage finding as to Count I. Waiver is

defined as giving up a known right. Based on Taha, a competent lawyer in a civil case

would not have known that he or she was giving up the right to object to an irreconcilably

inconsistent verdict by failing to object before the jury was discharged. Therefore, it cannot

be said that the issue was waived.




                                             38
       In the subject case, the trial judge also ruled that the appellants had waived the

inconsistent verdict argument by failing to object to the form of the verdict sheet. As far

as we can see, there was nothing wrong with the verdict sheet. At the point where the case

went to the jury, it was possible that the jury could find that there was a conversion but no

violation of the statute. It was necessary for the verdict sheet to allow for such a

contingency.

       For the above reasons, we hold that the verdicts were irreconcilably inconsistent and

that counsel for appellants did not waive the issue of irreconcilable verdicts. We shall

remand this case to the Circuit Court for Baltimore City with instructions to vacate the

$10,000.00 judgment entered in favor of appellees as to the conversion count.

                                            VII.

                            ISSUE V – ATTORNEYS’ FEES

       Appellants’ final argument is that the trial judge erred in assessing attorney’s fees

against “defendants where the award of fees was a multiple of the underlying award of

damages.” Appellants stress that appellees were only entitled to receive attorney’s fees for

pursuing the statutory claim, i.e., RP § 8-216, and as to that claim were only awarded

$18,000.00, yet the attorney’s fees awarded were almost four times that amount. In this

appeal, and in the trial court, appellants contended that it was error for the trial judge to

make an award of attorney’s fees that was in excess of the amount the Hawkinses recovered

in damages. In support of that contention, appellant cites three cases: Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974); Ochse v. Henry, 216 Md. App. 439



                                             39
(2014); and Frankel v. Friolo, 170 Md. App. 441 (2006). None of the cases cited stand for

the proposition advocated by appellants.

      In Johnson, the Court addressed the considerations that were proper for an award of

attorney’s fees under Title VII of the Civil Rights Act of 1964. 488 F.2d at 715. The Court

set forth twelve guideline factors that the trial court should consider, on remand, in

determining the issue of what attorney’s fees were reasonable. Id. at 717-19. Those twelve

guidelines, with some minor changes, now are set forth in Md. Rule 2-703(f)(3) and read:

       (A)    the time and labor required;

       (B)    the novelty and difficulty of the questions;

       (C)    the skill required to perform the legal service properly;

       (D) whether acceptance of the case precluded other employment by the
       attorney;

       (E)    the customary fee for similar legal services;

       (F)    whether the fee is fixed or contingent;

       (G)    any time limitations imposed by the client or the circumstances;

       (H)    the amount involved and the results obtained;

       (I)    the experience, reputation, and ability of the attorneys;

       (J)    the undesirability of the case;

       (K)    the nature and length of the professional relationship with the client;
       and

       (L)    awards in similar cases.




                                                40
       The appellants quote Johnson as follows: “In no event, however, should the litigant

be awarded a fee greater than he is contractually bound to pay, if indeed the attorneys have

contracted as to amount.” The excerpt from Johnson does not support appellants’ argument

because, here there was no evidence that the appellees entered into a contract with their

attorneys as to the amount of fees that would be charged. In fact, it is likely that in a case

of this nature, where the plaintiffs were of limited financial means, counsel for the

appellees would have agreed that in the event the suit was successful, they would seek

recompense from the appellants pursuant to RP § 8-216.

       Ochse, 216 Md. App. at 448, unlike the present case, did not deal with a fee-shifting

statute; instead, it dealt with a contract containing a fee-shifting provision which provided

that if a party breached his/her contractual obligation to convey marketable title to the

purchasers (the Ochses), then the Ochses would be entitled to an attorney fee award.

       In Ochse, we said:

              The Court of Appeals has drawn a firm line between contractual fee-
       shifting cases, which arise out of a private agreement, and statutory fee-
       shifting cases, which involve some overriding public policy. Statutory fee
       awards generally make use of the lodestar approach, by which the court
       simply multiplies the time an attorney spent on a case by a reasonable hourly
       rate and then adjusts the result up or down to arrive at a reasonable award
       based on the circumstances of the case and after considering factors such as
       the twelve enumerated in Johnson v. Georgia Highway Express, Inc., 488
       F.2d 714, 717-19 (5th Cir. 1974). See Friolo v. Frankel, 373 Md. 501, 528-
       30 (2003). Although statutory fee-shifting provisions “were not designed as
       a form of economic relief to improve the financial lot of attorneys, nor were
       they intended to replicate exactly the fee an attorney could earn through a
       private fee arrangement with his client,” they are intended “to enable private
       parties to obtain legal help in seeking redress for injuries resulting from the
       actual or threatened violation of specific . . . laws” by assuring an attorney
       “that he will be paid a ‘reasonable fee.’” Friolo, 373 Md. at 526 (quoting
       Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S.

                                             41
       546, 565 (1986)). In other words, statutory fee-shifting provisions are
       designed to encourage attorneys to take on cases that might otherwise be
       financially undesirable but which serve some greater, legislatively-
       established, social purpose.

              In contractual fee-shifting cases, the Court of Appeals has rejected the
       lodestar approach in favor of an approach based on Maryland Lawyers’ Rule
       of Professional Conduct l.5 [now Rule 19-301.5], in part to discourage
       awards that bear no rational relationship to the work a case reasonably
       requires of an attorney or the amount at issue in the litigation.

             [U]nlike the lodestar method, Rule 1.5 does not carry with it the
             notion that the importance of the right vindicated will justify an
             expenditure of attorney time that is hugely disproportionate to the
             dollar amount at issue in the case. Indeed, when applying Rule 1.5,
             trial judges should consider the amount of the fee award in relation
             to the principal amount in litigation, and this may result in a
             downward adjustment. Although fee awards may approach or even
             exceed the amount at issue, the relative size of the award is
             something to be evaluated.

       Monmouth Meadows Homeowners Ass’n v. Hamilton, 416 Md. 325 (2010)
       (emphasis supplied).

216 Md. App. at 456-57 (footnote omitted).

       Appellants cite the Ochse case for the proposition that it endorsed legal principles

set forth in the Johnson v. Georgia Highway case. In Ochse, the only mention of the

Johnson case is in the portion of the excerpt quoted above that we have emphasized.

Nothing in the Ochse case suggests that in a statutory fee-shifting case, the ultimate

attorney fee award cannot be a “multiple” of the actual damages recovered on behalf of the

plaintiff.

        As indicated in the portion of Ochse just quoted, when dealing with the award of

attorney fees based on a fee-shifting statute, the “lodestar approach” should be used. And

in this case, the trial judge followed that approach.

                                             42
       Frankel v. Friolo, 170 Md. App. 441, (“Friolo I”), is one of several Maryland

appellate decisions that arose out of a fee dispute between Douglas Frankel (defendant)

and Joy Friolo (plaintiff). In Friolo I, we vacated the award of attorney’s fees and

remanded the case to the Circuit Court for Montgomery County for further proceedings

consistent with our opinion. Id. at 457. In their brief filed in this Court, appellants rely on

the following language used in the Friolo I decision:

       “[t]he suggestion that counsel is entitled to fees in excess of $125,000 in
       obtaining a judgment of less than $12,000, where the client has been made
       whole, and where the additional fees have been generated only by counsel’s
       continued litigation of its dissatisfaction with the fee awarded by the [c]ircuit
       [c]ourt, is untenable. It is, in a word, outrageous.”

Friolo, 170 Md. App. at 456-57.

       The language just quoted has no application in this case because the attorney’s fees

awarded were not, in any sense, “generated” by counsel’s continued litigation of their

dissatisfaction with the fee awarded by the circuit court. In any event, the plaintiff in Friolo

I filed a petition for a writ of certiorari to review our decision on the issue of attorney fees.

The Court of Appeals granted the petition and issued its decision in Friolo v. Frankel, 403

Md. 443 (2008), (“Friolo II”). The Friolo II Court agreed with us that the trial court “failed

to provide an explanation of how [the lodestar] factors affected the amount of the award,

thereby erring as a matter of law.” Id. at 454-55. The Court of Appeals went on to explain

that attorney fee awards for appellate work are justified by the same logic justifying trial

fee awards:

       It is as important to compensate counsel for ensuring that the trial court gets
       it right, even if to do so requires counsel to appeal, as it is to ensure that
       counsel is compensated for services rendered at trial. Indeed, it is a

                                               43
       disincentive to the retention of competent counsel in these kinds of cases to
       deny recovery for successful appellate advocacy, including advocacy that
       demonstrates trial error.

Id. at 458. Nothing in either Friolo I or II supports appellant’s argument.

       In the trial court, appellants did not contend that the hourly rate charged by counsel

for the appellees was unreasonable nor was there any challenge to the number of hours

expended by appellees’ counsel in presenting their case. When the lodestar approach is

used, it is not at all surprising, or even unusual, that the ultimate fee awarded would be

more than the amount recovered by the client. That such an award may be tolerated is

because the legislature, in enacting fee-shifting statutes, wanted to “encourage attorneys to

take on cases that might otherwise be financially undesirable but which serve some greater,

legislatively-established, social purpose.” Ochse, 216 Md. App. at 456. Here, the trial

judge considered the twelve factors set forth in Md. Rule 2-703(f)(3) that the court was

required to consider when deciding whether to award attorney fees, and the amount thereof.

See Pinnacle Group LLC v. Kelly, 235 Md. App. 436, 477 (2018) and Lockett v. Blue Ocean

Bristol, LLC, 446 Md. 397, 426 (2016) (when a request for attorney fees is made, the circuit

court must follow the procedures set forth in Md. Rule 2-703 and state the basis for grant

or denial of an attorney fees award).

       In the subject case, the trial judge wrote, in pertinent part:

       [T]his [c]ourt finds that the request for attorneys’ fees is reasonable in light
       of the factors set out in Maryland Rule 2-703. Several of the factors
       significantly weigh in favor of a grant of the requested attorneys’ fees. For
       example, Plaintiffs’ counsel spent substantial time and efforts on this case,
       as contemplated by subsection (A) [of Rule 2-703]. Plaintiffs’ counsel
       responded to numerous interrogatories and requests for production of
       documents. See Plaintiffs’ Petition, Exh. 2. Plaintiffs’ counsel also

                                              44
      interviewed witnesses in the investigation of Defendants’ claims. Id.
      Plaintiffs’ counsel also had several meetings with Plaintiffs. Id. Plaintiffs’
      counsel also drafted and filed several pre- and post-trial documents. Id.

             Additionally, the novelty and difficulty of the Maryland Real Property
      § 8-216, relevant to subsection (B), is such that an award of the attorneys’
      fees requested is appropriate. The statute became effective on June 1, 2013,
      and there has since been little case law written on it. Indeed, Plaintiffs
      researched the legislative history to interpret the statute and to present
      arguments to the [c]ourt and the jury regarding its purpose.

              Subsection (D), examines whether handling this case precluded other
      paid work. Considering that counsel recorded 228.40 hours, they were
      naturally precluded from handling other matters. As to subsection (E), on
      the issue of whether counsel’s fee is customary, this [c]ourt finds, and
      Defendants do not dispute, that the requested fees are in line with the
      guidelines set forth by the United States District Court for the District of
      Maryland. Additionally, the fees were judicially approved in Curtis v. Blue
      Ocean Realty, LLC, case no. 24-C-16-006490 (Balt. City Cir. Ct. 2018).
      Consideration of subsection (L), regarding the amount of attorneys’ fee
      awards in like cases, also leads this [c]ourt to find the attorneys’ fees
      warranted. For example, in Blue Ocean Bristol, LLC v. Felicia Lockett, case
      no. 24-C-14006572 (Balt. City. Cir. Ct. 2016), a tenant prevailed on
      retaliatory eviction claim and was awarded $2,511 in damages, and her
      attorneys were awarded $53,665 in attorneys’ fees and $145.00 in costs.

      Appellants complain that the trial judge gave “no concrete reason” why “an award

in the amount of $68,000+” should be allowed, nor did the court:

      squarely address[] the issue of why such an award, a multiple of the $28,000
      underlying jury verdict (putting aside, for the moment as to whether that
      amount had been correct or justified), was consistent with the admonitions
      advanced within the Johnson, Ochse, or Friolo [I] opinions.

              It is all the worse when considering the fact that Mr. and Mrs.
      Hawkins were not the sort of litigants that the General Assembly, enacting
      RP § 8-216, could have sought to protect. This was an instance in which
      [Maryland Property Management] attempted to use the processes of the
      district [c]ourt; and in which M[r]s. Hawkins specifically said that she
      wanted to leave the house.



                                           45
       The trial judge, in her written opinion, expressly recognized that she was required

to consider the degree of success by the plaintiffs but rejected appellants’ argument that “it

is impermissible for an attorney’s stake in the litigation to exceed the client’s stake, and

[therefore] . . . the [c]ourt should consider the amount of the fee in relation to the principal

amount in litigation.” In this regard, the trial court said:

       The [c]ourt declines to use a contingency-fee or proportionality-based
       approach to calculating the reasonableness of the attorneys’ fees sought.
       Stevenson v. Branch Banking and Trust Corp., 159 Md. App. 620, 666 (2004)
       (citing Blaylock v. Johns Hopkins Fed. Credit Union, 152 Md. App. 338,
       355-56 (2004)).

       The trial court did not err in rejecting appellant’s “proportionality approach.” In

Blaylock v. Johns Hopkins Fed. Credit Union, 152 Md. App. 338, 359 (2003), we said:

               It is, of course, true, as the trial judge pointed out, that in ordinary civil
       litigation, where no fee-shifting statute exists, a litigant “would not pay
       $50,000 to . . . [get back] $8,000.” But that appears to be the precise reason
       why the legislature included in the Consumer Protection Act a provision for
       fee shifting. If we were to approve the proportionality rule, consumers, such
       as Ms. Blaylock, who are engaged in civil litigation with a financially
       superior foe, would have no meaningful right to obtain legal recourse. Upon
       remand, the trial court can, of course, take into consideration the degree of
       Ms. Blaylock’s counsel’s success, but a strict rule of proportionality may not
       be applied.

       We turn next to appellants “intent of the General Assembly” argument. The jury

had before it evidence from which it could legitimately conclude that the appellants tried

to use self-help rather than the processes of the district court to achieve their goals of

evicting tenants, under such circumstances it cannot be said that appellees were not the sort

of tenants that RP § 8-216 was designed to protect.




                                                46
       Lastly, appellants complain that the attorneys’ fees were too high because the case

could have been resolved in the District Court of Maryland for Baltimore City with much

lower fees and more efficiency, yet counsel for appellees made the “calculated” decision

to try the matter in the circuit court. A similar argument was made and rejected by us in

Blaylock, 152 Md. App. at 359. Here, as in Blaylock, there was good reason for appellees

to file suit in the circuit court. If the case had been filed in the district court, discovery

would have been limited. Id. But here, as the trial judge pointed out in her opinion, the

“discovery phase of the litigation was robust[.]” Under such circumstances, the fact that

the appellees decided to ask for a jury trial and litigate this matter in the circuit court was

not a legitimate reason to reduce the award of attorney’s fees.

       For the above reasons, we reject appellants’ argument that the trial court erred in its

attorney fees award.

       Finally, in their brief, appellees request, pursuant to Friolo v. Frankel, 438 Md. 304

(2014), (Friolo III), that this case be remanded to the circuit court so that the trial court can

consider whether to award attorneys’ fees incurred in this appeal. Under Friolo III, a

remand for that purpose is required. Id. at 329.


                                            MOTION TO DISMISS APPEAL DENIED; CASE
                                            REMANDED TO THE CIRCUIT COURT FOR
                                            BALTIMORE CITY WITH INSTRUCTIONS TO:
                                            1) VACATE THE $10,000.00 JUDGMENT
                                            ENTERED AS TO THE CONVERSION COUNT; 2)
                                            CONSIDER WHAT ATTORNEYS’ FEES AND
                                            COSTS, IF ANY, APPELLEES ARE ENTITLED TO
                                            RECOVER FOR WORK PERFORMED AND
                                            EXPENSES INCURRED IN THIS APPEAL;
                                            JUDGMENTS OTHERWISE AFFIRMED; COSTS

                                               47
TO BE PAID ONE-THIRD BY APPELLEES AND
TWO-THIRDS BY APPELLANTS.




 48